Title: To Alexander Hamilton from Benjamin Walker, 15 September 1793
From: Walker, Benjamin
To: Hamilton, Alexander



New York Sep 15. 1793
Confidential
My dear Sir

My friend Patrick Colquhoun Esq of London writes me confidentially that when Colo Smith left England he stated to Mr. Hornby that he had one Hundred National bank shares of his then in his possession and was to receive 86 more arising from a contract he had made with Mr Duer. He accordingly received Mr. Hornbys possitive directions that immediately on his arrival in America he should Transfer into Mr. Hornbys name the 100 Shares and send over the Cirtificates—the 86 shares he was to invest, after paying for certain bonds, in another manner. Instead of this Mr. Colquhoun says he has sent over the 86 Shares Drawn on Mr. Hornby for the Lands and says not a syllable of the 100 Shares & he requests me instantly to see that they are transfered & sent over to England.
You will oblige me much if you can ascertain whether these Shares are transferred or whether Smith has them to transfer. Having ascertained this I shall know better how to act in a business which is rather delicate as it respects my friend Smith.
You will excuse my giving you this trouble. It was a matter I could not mention to every body. Your recovery has relieved your friends here from a deal of anxiety—but for God sake or rather for our sakes take care of a relapse. I hope Mrs. H is also recovered. We are here I think more healthy than usual for the Season.
I am my dear Sir   Your affect hum Servant

Ben Walker
A. Hamilton Esq.

 